In two neglect proceedings (one as to each child), the mother appeals from (1) an order of the Family Court, Kings County (Lerner, R.), dated September 7, 2005, which extended the placement of Lecknold M. until March 6, 2006, with a permanency plan of discharging him to independent living or to the care of a relative, and (2) an order of the same court, also dated September 7, 2005, which extended the placement of Evelyn M. until February 10, 2006, with a permanency plan of discharging her to independent living.
Ordered that the appeals from so much of the orders as extended the placement of the children are dismissed as academic, without costs or disbursements; and it is further,
Ordered that the orders are affirmed insofar as reviewed, without costs or disbursements.
The appeals from so much of the orders as extended the place*617ment of the children must be dismissed as academic because the periods of placement set forth in the orders appealed from expired by their own terms (see Matter of Anthony O., 29 AD3d 591 [2006]; Matter of Anthony O., 22 AD3d 670 [2005]; Matter of Anthony O., 8 AD3d 573 [2004]).
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals from so much of the orders as approved the permanency plans. Accordingly, counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]). Florio, J.E, Goldstein, Mastro and Fisher, JJ., concur.